Citation Nr: 1431760	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bowel disorder, secondary to service-connected ovarian cancer residuals.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty from May 1974 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  Jurisdiction over the case has been subsequently transferred to the RO in Lincoln, Nebraska.


FINDING OF FACT

Evidence of record does not show that the Veteran has a bowel disorder related to her service-connected ovarian cancer residuals.  


CONCLUSION OF LAW

A bowel disorder is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's service connection claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This matter arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for ovarian cancer residuals.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, post-service VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA medical opinion in conjunction with the service connection claim on appeal in September 2013 to clarify the etiology of her bowel symptoms.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical opinion obtained by VA in September 2013 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in February 2009, March 2011, and June 2013 and remanded for additional evidentiary development, to include affording the Veteran a VA medical opinion.  A thorough review of the record showed substantial compliance with the February 2009, March 2011, and June 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In December 2005, the Veteran filed a claim for entitlement to service connection for ovarian cancer residuals.  In a December 2005 rating decision, the RO denied entitlement to service connection for that matter.  The Veteran was notified of this decision and provided her appellate rights.  She then perfected a timely appeal in 2007.  The Veteran's service connection claim was remanded for additional evidentiary development in February 2009.  Thereafter, in a September 2010 rating decision, the RO granted entitlement to service connection for multiple disabilities, including hiatal hernia, irritable bowel syndrome, and ovarian cancer.  In October 2010, the Veteran filed a timely notice of disagreement, in which she objected to the noncompensable evaluation initially assigned for her service-connected ovarian cancer disability residuals.  In March 2011, the Board remanded the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a statement of the case in April 2011 and a supplemental statement of the case in December 2011.  

In June 2013, the Board adjudicated the initial rating claim for the Veteran's service-connected ovarian cancer residuals, assigning a 100 percent rating for the period prior to September 30, 2005, and a 50 percent rating for removal of the ovaries and residuals of ovarian cancer, for the period from October 1, 2005.  The Board also remanded the matter of entitlement to a separate compensable rating for ovarian cancer residuals, other than total abdominal hysterectomy and bilateral salpingo-oophorectomy.  The Board specifically focused on bowel symptoms and peripheral neuropathy as the aforementioned ovarian cancer residuals.  In an October 2013 rating decision, the RO granted service connection for peripheral neuropathy.  At that time, the RO also issued a supplemental statement of the case for the matter of entitlement to separate service connection for bowel symptoms secondary to service-connected ovarian cancer.  Based on the foregoing, the matter of entitlement to service connection for a bowel disorder secondary to service-connected ovarian cancer residuals is now before the Board for final appellate consideration.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation was amended during the pendency of the claim; however, the amendment is not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Private treatment records dated in August 2004 showed complaints of increasing indigestion and findings of small hiatal hernia.  In January and March 2005, the Veteran reported diarrhea and constipation following chemotherapy treatment for ovarian cancer.  A March 2005 VA treatment record detailed complaints of gastrointestinal symptoms, including "occasional [gastroesophageal reflux]" with use of Prevacid.  In VA treatment notes dated in April 2005 and October 2005, the Veteran denied any gastrointestinal symptoms.  The Veteran also denied any bowel problems or abdominal pain in a June 2005 private treatment note.  Additional VA treatment notes dated in April 2006, July 2007, June 2008, and September 2008 showed problems including gastroesophageal reflux disease (GERD), diarrhea, and recent change in bowel movement frequency, 

In a December 2009 VA examination report, the VA examiner noted that the Veteran suffered from bowel symptoms including diarrhea, constipation, painful bowel movements, and fecal incontinence.  The examiner also noted, under the heading "description of other bowel symptoms," that the Veteran had irritable bowel syndrome and GERD that were unrelated to her gynecological problems.  In an additional December 2009 VA examination report, the same VA examiner noted fecal incontinence with regard to irritable bowel syndrome.  

In June 2013, the Board found it was unclear whether the Veteran's fecal incontinence was related to her service-connected hiatal hernia, to include irritable bowel syndrome, or her service-connected ovarian cancer residuals, including treatment.  The RO was instructed to obtain a medical opinion to determine whether it "was at least as likely as not" that the Veteran had bowel symptoms that were related to her service-connected ovarian cancer, including treatment for ovarian cancer.

In a September 2013 VA medical opinion, the VA examiner, based on review of the record, opined that it was "less likely than not" that the Veteran had bowel symptoms that were related to her service-connected ovarian cancer, including treatment for ovarian cancer.  In the cited rationale, the examiner noted the Veteran's history of irritable bowel syndrome since 1977.  The examiner acknowledged the positive findings of gastrointestinal symptoms in the December 2009 VA examination report.  However, the examiner commented that the examination's template did not specify that the symptoms were specifically related to the Veteran's gynecological conditions but merely whether they were present or not.  The examiner further highlighted the December 2009 VA examiner's finding that the Veteran had irritable bowel syndrome and GERD unrelated to gynecological problems.

In this case, probative evidence of record demonstrates that the Veteran has a current diagnosis of multiple bowel disorders.  It is also undisputed that service connection for ovarian cancer residuals as well as for hiatal hernia with irritable bowel syndrome has been granted.  The September 2013 VA examiner addressed the issue of a nexus between the service-connected ovarian cancer residuals and the Veteran's current bowel symptoms.  Specifically, the VA examiner opined that it was "less likely than not" that the Veteran had bowel symptoms that were related to her service-connected ovarian cancer, including treatment for that disability.  In addition, the Veteran has not provided any competent medical opinion, despite be given the opportunity to do so, that rebuts these findings.  As such, the Board finds that the most probative medical evidence that specifically addresses the question of whether the Veteran has a bowel disorder related to her service-connected ovarian cancer residuals, to include treatment, weighs against the claim.  

The Board has also considered the Veteran's contentions that her bowel symptoms are secondary to her service-connected ovarian cancer residuals.  While the statements of the Veteran are competent and credible as to the lay observable manifestations of her bowel symptoms, the Board finds that her statements are not competent evidence as to the etiology of the claimed bowel disorder, to include any causal relationship between the claimed disorder and her service-connected ovarian cancer residuals as well as treatment for that disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to her through her senses).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent medical opinions of such a complex nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that the Veteran's lay statements as to medical causation are not competent evidence to establish service connection for a bowel disorder.

The criteria to establish entitlement to service connection for a bowel disorder have not been met, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bowel disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a bowel disorder as secondary to service-connected ovarian cancer residuals is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


